                                 TO BE FILED UNDER SEAL

                                                                     December 11, 2019
BY ECF AND EMAIL

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

       Re: United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)

Dear Judge Azrack:

       We submit this letter on behalf of the defendants Christopher McPartland and Thomas
Spota, in reply to the government’s letter opposing the defendants’ renewed motion to dismiss
Count 3, which charges a violation of 18 U.S.C. § 1503.

        In its letter, the government effectively concedes that it may only charge an “endeavor” to
obstruct under § 1503—and not witness tampering. See Gov’t Ltr. at 1. Rightly so. As the Second
Circuit has repeatedly held, in binding precedent, “witness tampering is prohibited only by § 1512,
and is not covered by § 1503’s omnibus clause.” See, e.g., United States v. Kumar, 617 F.3d 612,
622 n.9 (2d Cir. 2010); see also United States v. Sampson, 898 F.3d 270, 303 (2d Cir. 2018)
(acknowledging that binding Second Circuit precedent “bar[s] the government from prosecuting
an individual under § 1503(a) for intimidating and threatening witnesses”).

         Instead, the government asserts that it has introduced evidence of “endeavoring” to obstruct
justice sufficient to support a charge under § 1503, and relies on two types of evidence to support
its claim. See Gov’t Ltr. at 2. Neither is sufficient. First, the government cites testimony that the
defendants “wanted to know if the Criminal Intelligence detectives were keeping their mouths shut
. . . in order to protect Burke,” “wanted to know who might be cooperating with the federal
authorities, because those individuals would never work in Suffolk County again,” and “wanted
Hickey to pass along a clear message to his detectives that they . . . would retaliate against any
federal cooperators” as evidence of an “endeavor” to obstruct. Id. But the government’s effort to
repackage these obvious allegations of witness tampering as acts of “endeavoring” is facially
absurd. These alleged acts consist of explicit threats against witnesses—specifically, to prevent
witnesses from cooperating in a federal investigation. They are textbook acts of witness
tampering, and therefore cannot support a charge under § 1503.
        Second, the government asserts that testimony by several witnesses concerning their own
states of mind are supportive of the § 1503 charge. See Gov’t Ltr. at 2. But as the Court has
instructed the jury, this evidence was admitted for the limited purpose of reflecting those
witnesses’ states of mind at the time, and cannot be considered as substantive evidence of the
crimes charged. See, e.g., Tr. 611. Given that, this evidence plainly cannot support a charge under
§ 1503.

        That the government has no evidence to support a charge under § 1503 is vividly illustrated
by what the government claims supports Count 2, which charges a violation of 18 U.S.C. § 1512.
The government appears to assert that—as opposed to the defendants’ alleged conduct concerning
the Criminal Intelligence detectives and other police officer witnesses, addressed above—it is the
defendants’ alleged conduct toward James Hickey that supports Count 2. But the only plausible
distinction between how the defendants allegedly acted toward the Criminal Intelligence detectives
and how they allegedly acted toward Hickey is that they alleged threatened Hickey directly and
did not pass threats through an intermediary to him, as they allegedly did with the Criminal
Intelligence detectives. But, as the government acknowledged in its own request to charge, it is
black letter law that a defendant need not have made threats directly to a witness to commit witness
tampering. See Gov’t RTC at 52 (stating “[a] threat need not be communicated directly to the
intended target in order to be a threat” with respect to § 1512). Accordingly, there is no legal
distinction between the evidence the government claims supports Count 2 versus Count 3—
making it abundantly clear that this is a witness tampering case, and only a witness tampering case.

       For these reasons, the evidence does not support a charge under § 1503, and therefore
Count 3 must be dismissed.

         In addition, Counts 2 and 3 are entirely redundant of each other. Section 1512(c)(2) (Count
2) and § 1503 (Count 3) are nearly identical and, as has become clear at trial, are based on precisely
the same alleged conduct. These two counts are therefore multiplicitous, and submission of the
redundant charges to the jury would be unfairly prejudicial, as it would invite the jury to convict
the defendants of something simply due to the sheer number of counts. If Count 3 is not dismissed
for the reasons stated above (pp. 1–2), then it must be dismissed, or the government must be
ordered to elect which of Counts 2 and 3 to dismiss, on the basis of multiplicity. See, e.g., Doc.
No. 66 at 2–7 (collecting cases); United States v. Butler, 351 F. Supp. 2d 121, 132 (S.D.N.Y. 2004)
(Lynch, J.) (dismissing count because it was unlikely the statute reached the alleged conduct and,
if it did, it would be multiplicitous of another count); United States v. Reed, 639 F.2d 896, 904 and
n.6 (2d Cir. 1981) (“The vice in multiplicity of charges is that it may lead to multiple sentences for
the same offense and may improperly prejudice a jury by suggesting that a defendant has
committed not one but several crimes” and requiring the government to elect which multiplicitous
count to dismiss is “a matter for trial court discretion, and is most appropriate when the mere
making of the charges would prejudice the defendant with the jury”).




                                                  2
